Mr. Justice Stbkrett
delivered the opinion of the Court, October 6, 1884.
This contention appears to be the offspring of a jurisdictional conflict between the Court of Common Pleas No. 1 of Allegheny county, and the Court of Common Pleas of Forest comity. The subject of controversy between those courts is not now directly before us, but, as explanatory of tbe present case, a brief reference to some of the facts and circumstances, common to both, may not be amiss.
The relator, S. V. Davis, was appointed receiver by the Court of Common Pleas of Forest comity in a partition pro*24ceeding, pending in that court, between George S. Lacey and wife and the executors of Sarah H. Ford; and 'in the equity proceeding, pending in the Court of Common Pleas No. 1 of Allegheny county, for the settlement of alleged partnership transactions between the same parties, Samuel Lewis was appointed receiver. A petition was presented by Lewis to the last mentioned court, setting forth, inter alia, that in the discharge of his duties as receiver he was unlawfully obstructed by S: V. Davis and others, and invoking the aid of the court in the premises. An answer to this petition having been filed by Davis, the matter was so proceeded in that, on the 29th of June, 1883, Davis was adjudged guilty of contempt of court in disobeying its decree, theretofore made in the case, and an attachment against him was accordingly awarded.. 'As appears by the return to the attachment, Davis, after being arrested thereon, was forcibly rescued from the custody of the sheriff’s deputy. An alias attachment was thereupon awarded by the court, placed in the hands of plaintiff in error, a deputy of the sheriff of Allegheny county, and by virtue thereof Davis was again arrested in Warren county. While thus in the custody of the officer he procured the writ of habeas corpus, returnable forthwith before the judges of the Court of Common Pleas of that county. ■ To the writ of habeas corpus the plaintiff in error made return that “ by virtue of a writ of attachment, dated September 8, 1883, issued out of the Court of Common Pleas of Allegheny county (a. copy of which is attached), I have arrested S. V. Davis and have him now,” etc. The writ of attachment, a copy of which was thus appended to the return, is in due form, reciting that “one S. V. Davis, on the 29th day of June, 1883, was adjudged guilty of contempt by our judges of the Coixrt of Common Pleas No. 1 in and for said county, in the cause therein depending, wherein Henry P. Ford and James Balph, executors, &c;, are plaintiffs, and Caroline M. Lacey and others are defendants, at No. 205 December Term, 1881, in equity, in disobeying the decree of said court heretofore made in said case,” and commanding the sheriff of Allegheny county to attach him “ wherever he may be found within the said Commonwealth, so .as to have him before said court forthwith, there to answer to us, as well touching the contempt which he hath committed against us as touching such things as shall there be laid to his charge,” &c.
It is scarcely necessaty to say that the return, embodying the writ of attachment, fully exhibited the authority of'plaintiff in error to arrest the relator anywhere within the Commonwealth and take him before the Court of Common Pleas of Allegheny county; but, notwithstanding this uncontradicted return, Davis was unconditionally discharged. There was no *25question as to his identity. It was conceded he was the person who, after hearing, had been adjudged guilty of contempt, and against whom the alias attachment was issued. The only ground upon which it is claimed the Common Pleas of Warren county acted is that stated in the order discharging the relator, of which the following is a copy, viz.: “Upon hearing, and it appearing that the contempt alleged to have been committed by said Davis, and for which the attachment issued consisted in acts done by said Davis as receiver, appointed by the Court of Common Pleas of Forest county, and in accordance with the order of said court, and acts done within' the county of Forest, the said Davis is discharged from custody.”
It is very evident that this is substantially a review and reversal of the judgment on which the writ of attachment- was based; and the question is, whether one court can modify or set aside the judgment of another court of co-ordinate jurisdiction. If it can, the most deplorable consequences would likely ensue ; but we have no hesitation in saying that no such power exists. In Passmore Williamson’s case, 2 Casey, 9, the question, in all its bearings, was elaborately discussed and settled. It rvas there held that “upon a habeas corpus the judgment of even a subordinate court, having jurisdiction of the subject matter, cannot be reviewed in this court; that such judgment however erroneous must be taken as legal and valid until reversed on writ of error or appeal. This court will only look at the record to see whether a judgment exists, and has no power to say whether it is right or wrong. It is conclusively presumed to be right until it is regularly brought up for revision.” In the same case it is said: “A sentence for contempt is not essentially different from any other judgment, decree or sentence. It is a matter adjudicated, and it belongs to the very essence of governmental order that it cannot be reviewed except by the court that pronounced it, or by its official superiors.” The court below was clearly in error in undertaking to review the judgment of the Court of Common Pleas No. 1 of Allegheny county, and, in effect, pronouncing it erronoeus. It appeared, as we have seen by the return of plaintiff in error, that the relator had been adjudged guilty of contempt, by a court having jurisdiction of the subject matter, for disobeying its decree theretofore made in an equity proceeding, and that he was then under afrest on a process issued in due form in pursuance of the judgment. When these facts were shown, as they were, and not controverted, the learned judge should have refused to interfere with the execution of the process, even though he was satisfied the judgment on which it was based was erroneous.
It has been suggested that an order such as that complained *26of in this case is not reviewable on certiorari or writ of error, but we are of a different opinion. The order discharging the relator from custody is essentially final, and the officer in whose custody he was, has no redress except by removal of the proceedings to this court for revision. The Act of June 16, 1836, empowers this court to hear and determine all and all manner of pleas, plaints and causes which shall be brought here from any other court of this Commonwealth by virtue of any writ or process issued by the court or any judge thereof for that purpose, in the manner then practiced and allowed; to examine and correct all and all manner of errors of the justices, magistrates and courts of this Commonwealth, in the process, proceedings, judgments and decrees, as well in criminal as in civil pleas or proceedings, and thereupon to reverse, modify or affirm such judgments, decrees or proceedings as the law doth or shall direct. The jurisdiction and powers thus conferred are sufficiently comprehensive to embrace the present case. We are also of opinion that the officer from whose custody the relator was improperly discharged is the proper person to sue out the writ. This point was in effect ruled in Holsey v. Trevillo, 6 Watts, 402.
The assignments of error are sustained, and the order thereon complained of is reversed and set aside.
CORDON and Tritnkby, JJ., dissented.